Case 2:21-cv-00678-JS-AYS Document 17-4 Filed 02/26/21 Page 1 of 2 PageID #: 63




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


  NICOLE STEWART, ELIZABETH
  AGRAMONTE, and SUMMER APICELLA,                            Case No. 2:21-cv-678-JS-AYS
  individually and on behalf of all others similarly
  situated                                                   PROPOSED ORDER GRANTING
                                                             MOTION FOR ADMISSION
         Plaintiffs,                                         PRO HAC VICE
  v.

  THE HAIN CELESTIAL GROUP, INC.,

         Defendant.


        The motion of Dean N. Panos for admission to practice pro hac vice in the above- captioned

action is granted.

        Applicant has declared that he is an active member in good standing of the State Bar of

Illinois and an inactive member in good standing of the state bar of Indiana, and that his contact

information is as follows:

        Dean N. Panos
        Jenner & Block LLP
        353 North Clark Street
        Chicago, IL 60654
        Telephone: (312) 222-9350
        Facsimile: (312) 527-0484
        Email: dpanos@jenner.com

        Having requested admission pro hac vice to appear for all purposes as counsel for

Defendant The Hain Celestial Group, Inc. in the above-entitled matter, IT IS HEREBY

ORDERED that Applicant is admitted to practice pro hac vice in the above-entitled matter in the

United States District Court for the Eastern District of New York. All attorneys appearing before

this Court are subject to the Local Rules of this Court, including the Rules governing discipline of

attorneys.




                                                 1
Case 2:21-cv-00678-JS-AYS Document 17-4 Filed 02/26/21 Page 2 of 2 PageID #: 64




IT IS SO ORDERED:




Dated: _______________, 2021               By: _______________________________
                                                  The Honorable Joanna Seybert
                                                 Senior United States District Judge




                                       2
